DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 2, 4-10, 12-21, 23-28 are pending wherein claims 1, 9, and 20 are in independent form. 
3.	Claims 1, 9, 20 have been amended.
4.	Claims 3, 11, 22 have been cancelled. Claims 26-28 have been added newly.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 9, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1- 2,4-6, 9-10, 12-15, 17, 20 -21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US 20190281133 A1, hereinafter referred to as Tomkins) in view of Zou (US 20160135016 A1, hereinafter referred to as Zou).
		Re claim 1, Tomkins teaches an infarmation-ceniric network system (Abstract), the system comprising:
	(i) processing circuitry [Fig. 1 - 2 & 10-11 ]; and
	(ii) a memory that includes instructions (Fig. 10, Par 0146-0148), the instructions, when executed by the processing circuitry, cause the processing circuitry to:
	(iii) receive an information centric network (ICN) interest packet [Fig. 6A and 
	Par 0111 - 0112; a user signals an interest to borrow an item (e.g. ebook, article). The user's device will generate an interest packet for the content with a name (e.g "/library.com/ebook", "/library.com/audiobook'', or "/library.com/video"). The interest packet is received at a cache capable NDN router 104],
	(iv) the interest packet including a request for named information [Figure 6A and Par 0111 - 0112; a user signals an interest to borrow an item (e.g. ebook, article). The user's device will generate an interest packet tor the content with a name (e.g ''/library.com/ebook", "/library.com/audiobook", or "/library.com/video"),
	(v) determined a content popularity score associated with the named information (Par 0102 - 0109; popularity related to an item or content is determined. An item/content may be stored in a router based on the item's popularity);
	(vi) determine a packet route based on the content popularity score, the ICN interest packet, and a network configuration (Figures 1, 2, 3A-C, 6A, Par 0016-0024, Par 0079-0085, Par 0102- 0112, Par 0137-0138, Par 0143-0144; copies of 
		Tomkins does not explicitly disclose the features comprising:
	(vii) generate a content popularity score associated with the named information;
	(viii) determine the packet route based on the content popularity score includes use of a local cache, use of a pre-established route, or a search for a new route based on a level of the content popularity score.
		Re components (vii)-(viii), Zou teaches
	(vii) generate a content popularity score associated with the named information (Fig. 1, Par 0020-0030, Par 0036 ---Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users);
	(viii) determine the packet route based on the content popularity score (delivering popular content from the local cache of the base station, Par 0030, Par 0036) includes use of a local cache (base station stores popular content in a local cache, Par 0030, Par 0036), use of a pre-established route, or a search for a new route based on a level of the content popularity score (Fig. 2-3, Par 0029-0030, Par 0035-0036, Par 0039).
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features to (vii) generate a content popularity score associated with the named information; (viii) determine the packet route based on the content popularity score includes use of a local cache, use of a pre-established route, or a search for a new route based on a level of the content popularity score, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).
		Claim 9 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 20 recites a non-transitory machine-readable storage medium storing instructions to be executed by a processor circuitry to perform the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 10, 21, Tomkins does not explicitly disclose to receive the named information at the base station; collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated 
		Zou teaches to receive the named information at the base station (Fig. 1-2, Par 0020-0030, Par 0035-0036 ---Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users); collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the named information (Fig. 1-2, Par 0020-0030, Par 0035-0036 --- Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users); and generate an interest pattern associated with the named information based on the collected plurality of interest statistics (Fig. 1-2, Par 0020-0030, Par 0035-0036 --- Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users); wherein the 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features to receive the named information at the base station; collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the named information; and generate an interest pattern associated with the named information based on the collected plurality of interest statistics; wherein the generation of the content popularity score is based on the generated interest pattern, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).
		Re claims 4, 12, Tomkins does not explicitly disclose that the generated content popularity score is equal to or greater than a first threshold; and the named information is cached before receipt of a cellular handover trigger.
		Zou teaches that the generated content popularity score is equal to or greater than a first threshold (Par 0035-0036, Par 0039-0042 --- if the number of rate or requests for named content are above a thresholds, the base station may be asked to store/cache the named content for a predetermined time interval); 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features that the generated content popularity score is equal to or greater than a first threshold; and the named information is cached before receipt of a cellular handover trigger, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).
		Re claims 5, 13, 23, Tomkins does not explicitly disclose to identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node; and identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node; wherein the determination of the packet route is further 
		Zou teaches to 
		identify a duplicate request for the narned information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node (Fig. 1-2, Par 0020 - 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously  allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user equipment (first requesting ICN node) is request the same service/content (i.e. identify a duplicate request for the named information)); and 
		identify a common ICN node based on the network configuration, the common ICN node in network communication wilh the Nrst requesling !CN node and the second requesting ICN node (Fig. 1-2, Par 0020 - 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user 
		wherein the determination of the packet route is further based on sending the named information through the common ICN node lo the first requesting ICN node and the second requesting ICN node (Fig. 1-2, Par 0020 - 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of "global service content identifier" that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135 - 140) and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (Par 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base  station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of on-going unicast services to multiple user equipment.(section 0025); therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features to identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node; and identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node; wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).
		Re claims 6, 14, Tomkins does not explicitly disclose to generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets; and send the control beam from the common ICN node to a plurality of connected nodes.
		Zou teaches to generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets (Fig. 1-2, Par 0020 - 0030; Zou discloses that 
		send the control beam from the common ICN node to a plurality of connected nodes(Fig. 1-2, Par 0020 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of "global service content identifier'' that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135 - 140} and delivered to one or 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features to generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets; and send the control beam from the common ICN node to a plurality of connected nodes, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).

		Zou teaches to generate a multi-finger beam based on the network configuration, the generated multi-finger beam to reduce duplication of interest and data packet duplication (Fig. 1-2, Par 0020-0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of "global service content identifier" that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135 - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (Par 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station  (the user is attached) to allocate a local service identifier to the user equipment  and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of on-going unicast services to multiple user equipment.(Par 0025); therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features to generate a multi-finger beam based on the network configuration, the generated multi-finger beam to reduce duplication of interest and data packet duplication, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).
		Re claim 17, Tomkins does not explicitly disclose that the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability.
		Zou teaches that the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability (Fig. 1-2, Par 0020-0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of "global service content identifier" that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135 - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the feature that the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability, as taught by Zou for the purpose of providing a more robust system that network resources can be conserved while improving the quality of experience for users, as taught by Zou (Par 0019).
s 7, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins and Zou as applied to claims 1, 9, 20 and further in view of Westphal (US 20140189060 A1, hereinafter referred to as Westphal).
		Re claims 7, 16, 24, Tomkins does not explicitly disclose that the ICN interest packet is received at a cellular ICN node within a cellular ICN network; the cellular ICN network includes an ICN transmission user plane route and a cellular design control plane route; and the determination of the packet route includes selecting the cellular design control plane route.
		Westphal teaches that 
		the ICN interest packet is received at a cellular ICN node within a cellular ICN network (Fig. 1-2, Par 0029-0033, Par 0040-0043, a content is requested by a client, the network may operate with a control plane; the cellular ICN network includes an ICN transmission user plane route and a cellular design control plane route; and the determination of the packet route includes selecting the cellular design control plane route which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base  station);
		the cellular ICN network includes a cellular design control plane route (Fig. 1-2, Par 0029-0033, Par 0040-0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a 
		the determination of the packet route includes selecting the cellular design control plane route (Fig. 1-2, Par 0029-0033, Par 0040-0043; a content is  requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station).
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the features that the ICN interest packet is received at a cellular ICN node within a cellular ICN network; the cellular ICN network includes an ICN transmission user plane route and a cellular design control plane route; and the determination of the packet route includes selecting the cellular design control plane route, as taught byWestphal for the purpose of providing a more robust system that enables a CCN to effectively and efficiently locate contents and provide the contents to end users, as taught by Westphal (Par 0027).
9.	Claims 8, 18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins and Zou as applied to claims 1, 9, 20 and further in view of Muscariello et al (US 20180241679 A1, hereinafter referred to as Muscariello).
		Re claims 8, 18, 25, Tomkins does not explicitly disclose to translate the received ICN interest packet into an IP request at a network translation 
		Muscariello teaches to translate the received ICN interest packet into an IP request at a network translation orchestrator, wherein the determination of the packet route is further based on a route of the IP request to an IP network (Fig. 2, Fig. 7A, Par 0079-0081, Par 0104-0108, Par 0134-0135, Par 0150-0159).
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the feature to translate the received ICN interest packet into an IP request at a network translation orchestrator, wherein the determination of the packet route is further based on a route of the IP request to an IP network, as taught by Muscariello for the purpose of providing a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand, as taught by Muscariello (Par 0004).
10.	Claims 26, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins and Zou as applied to claims 1, 9, 20 and further in view of Westphal (US 20150039784 A1, hereinafter referred to as Westphal ‘784) and Yuksel et al (WO 2020142046 A1, hereinafter referred to as Yuksel).
		Re claims 26, 27, 28, Tomkins does not explicitly disclose that the level of the content popularity score is one of three levels, a first level being the most popular, a second level being the next most popular, and a third level being the least popular, wherein the first level corresponds to content cached in the system during a handover, the second level corresponds to routes that are established 
		Westphal ‘784 teaches that the level of the content popularity score is one of three levels, a first level being the most popular (high popularity), a second level being the next most popular (medium popularity), and a third level being the least popular (low popularity), wherein the first level corresponds to content cached in the system 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the feature that the level of the content popularity score is one of three levels, a first level being the most popular, a second level being the next most popular, and a third level being the least popular, wherein the first level corresponds to content cached in the system 
		Yuksel teaches that the first level corresponds to content cached in the system during a handover (most popular contents are cached in the access points and the user is handed over to the access point where the requested 
		It would have been obvious to one of the ordinary skill in the art before the filling date of the invention to modify Tomkins by including the feature that the first level corresponds to content cached in the system during a handover, the second level corresponds to routes that are established during the handover, as taught by Yuksel for the purpose of providing the fastest access to requested files/contents by employing a collaborative caching method, as taught by Yuksel (Abstract).
Allowable Subject Matter
		Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473